Citation Nr: 0206508	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service-connection for tinnitus.

2.  Entitlement to service-connection for bilateral 
sensorineural hearing loss.  

3.  Entitlement to service-connection for herpes simplex.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from September 1975 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in North 
Little Rock, Arkansas in which service-connection for 
tinnitus, bilateral sensorineural hearing loss and herpes 
simplex was denied.  


FINDINGS OF FACT

1.  An organic disease of the nervous system, tinnitus and 
bilateral sensorineural hearing loss, was not demonstrated 
within one year after separation from service.  

2.  Competent medical evidence attributing tinnitus and 
bilateral sensorineural hearing loss to service has not been 
presented.  

3.  There is no competent medical evidence of record 
indicating that the veteran currently has herpes simplex.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during the 
veteran's active service and may not be presumed to have been 
incurred therein.  38 U.S.C. §§ 1101, 1131, 1133, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2001).  

2.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated during the veteran's active service and may not 
be presumed to have been incurred therein.  38 U.S.C. §§ 
1101, 1131, 1133, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).  

3.  Herpes simplex was not incurred in or aggravated by the 
veteran's active duty.  38 U.S.C. § 1101, 1131, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The March 1999 rating decision, April 1999 Statement of the 
Case as well as the May 2001 RO letter informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C. §§ 5102, 5103A 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded a VA examination in February 1995 and audiologic 
assessment in October 1998.  See 38 U.S.C. § 5103A (2002); 66 
Fed. Reg. 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, specifically, tinnitus or sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 
1112, 1113 (2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000). 

Tinnitus 

The Board has carefully reviewed the entire record and notes 
that the veteran reported intermittent high frequency 
tinnitus in both ears at the March 1995 VA examination.  
However, there is no competent medical evidence demonstrating 
a nexus, or link, between his current tinnitus and service.  
At the February 1999 RO hearing the veteran testified that 
the ringing in his ears began around 1979 while he was at 
Fort Hood.  He stated that he was exposed to artillery fire 
as a cannoneer while in Korea.  Lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

There is no treatment record showing any unequivocal 
complaint during service, and tinnitus is not verified over a 
long period following the veteran's release from active 
service.  The veteran's active duty ended in May 1983.  The 
first and only medical evidence of tinnitus is contained in a 
March 1995 VA examination report, which is over 11 years 
after the veteran's termination of service.  The evidence 
does not show that tinnitus was manifested in service or to a 
compensable degree within one year after the veteran's 
termination of service.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service connection for 
tinnitus on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  As the 
preponderance of the evidence is against the claim that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C. § 
5107(b) (2002).  

Bilateral Sensorineural Hearing Loss  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v.  
Derwinski, 3 Vet. App. 87 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  

The veteran's active duty ended in May 1983.  The first 
diagnosis of left ear sensorineural hearing loss was in March 
1995, over 11 years after his separation from service.  In 
addition, the first diagnosis of bilateral sensorineural 
hearing loss was in October 1998, over 14 years after the 
veteran's separation from service.  Since competent evidence 
of an organic disease of the nervous system, bilateral 
sensorineural hearing loss, was not shown within 1 year after 
separation from service the veteran is not entitled to a 
presumption of service-connection.  

The medical evidence of record confirms the veteran has 
bilateral sensorineural hearing loss.  Indeed, the March 1995 
VA examination assessment was that the left ear pure tone 
thresholds were within normal limits with the exception of a 
mild sensorineural hearing loss from 1000 hertz through 2000 
hertz.  The October 1998 VA audiologic assessment was mild to 
moderate sensorineural hearing loss in the mid range 
frequencies, both ears.  At the February 1999 RO hearing the 
veteran testified that he started having a hearing problem 
while he was in the service which, according to him, was 
caused by exposure to loud noises of cannon artillery and 
heavy construction equipment engines.  

The results of the post-service hearing tests confirm the 
veteran's bilateral sensorineural hearing loss is of 
sufficient severity to meet the threshold criteria of 38 
C.F.R. § 3.385 to be considered a hearing "disability" for VA 
compensation purposes.  So these points are not disputed, and 
the dispositive issue in this appeal is whether there is 
competent medical evidence that links claimed inservice noise 
exposure to the current bilateral sensorineural hearing loss.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also discussed 
in Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Service medical records show that prior hear loss right ear 
was noted on the October 1980 Report of Medical History.  
However, on the October 1980 Report of Medical Examination no 
apparent hearing loss at present was indicated in the summary 
of defects and diagnosis section.  Mild bilateral hearing 
loss was noted on the April 1983 Report of Medical History.  
The April 1983 Report of Medical Examination revealed that 
the veteran's hearing was within normal limits.  

No audiologist or physician has attributed the veteran's 
bilateral sensorineural hearing loss to inservice noise 
exposure.  The veteran did not serve during a period of war; 
thus, 38 U.S.C. § 1154(b) (2002) is not for application in 
this case.  We have considered the veteran's statements, 
however, as a lay person he lacks the medical expertise and 
training to provide competent evidence linking his current 
disability to service.  Layno, 6 Vet. App. at 469.  

In the absence of competent evidence linking the current 
bilateral sensorineural hearing loss to service or inservice 
noise exposure, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Herpes Simplex 

There is no competent evidence of a diagnosis of herpes 
simplex.  Service medical records show that the veteran was 
treated for several venereal diseases.  He complained of 
venereal disease between March 1976 and July 1977.  Between 
March 1977 and June 1977 he complained of warts.  But, no 
diagnoses were made.  At the February 1995 VA examination the 
veteran's genitourinary system was normal.  He did not have 
lesions of herpes and there was no evidence of scar 
formation.  The diagnoses included history of genital herpes 
without residuals being found at that time.  

Consequently, there is no competent evidence of a diagnosis 
of herpes simplex.  The only evidence of the existence of 
this disability is the veteran's written statements and his 
testimony at the RO hearing.  Because the veteran is a 
layperson with no medical training or expertise, his 
contentions standing alone do not constitute competent 
medical evidence of a current disability.  A lay person can 
certainly attest to observations of symptomatology.  However, 
the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis as to the 
cause of the claimed symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran has not produced any 
medical evidence that would tend to show presently existing 
herpes simplex.  

In the absence of proof of a present disability there is no 
basis on which to grant service-connection.  Accordingly, as 
there is no competent medical evidence establishing that the 
veteran currently has herpes simplex his claim must be 
denied.


ORDER

Service connection for tinnitus is denied.

Service-connection for bilateral sensorineural hearing loss 
is denied.  

Service-connection for herpes simplex is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

